Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 26, 2016

                                      No. 04-16-00223-CV

CITY OF SAN ANTONIO, Acting by and through City Public Service Board ("CPS Energy"),
                                 Appellants

                                                v.

                       TOMMY HARRAL CONSTRUCTION, INC.,
                                  Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 383269
                            Honorable Jason Wolff, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Luz Elena D. Chapa, Justice
               Jason Pulliam, Justice

        We grant the City of San Antonio’s petition for permissive appeal. A notice of appeal is
deemed filed as of the date of this order. See Tex. R. App. P. 28.3(k). We order the clerk of this
court to file a copy of this order with the trial court clerk. See id.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court